The defence is payment, not at or before the time the note became due, but subsequently (September 23, 1904), when the plaintiff appropriated the mortgaged land by the foreclosure of his mortgage. In other words, the defendant confesses the making of the promise, its validity, and a breach of it, but attempts to avoid the breach by showing a state of facts which he says atoned for it, or paid all damages to which the plaintiff is entitled by reason of it. In such case, the burden is upon the defendant to support his defence by a preponderance of the *Page 411 
probabilities. Buzzell v. Snell, 25 N.H. 474; Kendall v. Brownson,47 N.H. 186 (both the opinion of the court and the dissenting opinion of Judge Doe); Benton v. Burbank, 54 N.H. 583; Smith v. Steam Mill,66 N.H. 613. The plaintiff was under no obligation to prove in the first instance the value of the land acquired by the foreclosure.
The foreclosure paid the plaintiff's notes only to the extent of the value of the land acquired by it. Hunt v. Stiles, 10 N.H. 466; Smith v. Packard,19 N.H. 575; Green v. Cross, 45 N.H. 574; Dearborn v. Nelson, 61 N.H. 249; Fletcher v. Chamberlin, 61 N.H. 438; 494; Clark v. Jackson, 64 N.H. 388; Colby McClintock, 68 N.H. 176. There is no presumption of law that the value of the land was sufficient to pay any part of the note in suit, in addition to the payment of the two notes included in the conditional judgment. The question of value and of the amount of the payment effected by it is purely one of fact. Lane v. Barron, 64 N.H. 277; Stevens v. Fellows, 70 N.H. 148. As the value was not agreed to, and the defendant offered no evidence regarding it, he failed to support his defence in whole or in part; and the plaintiff is entitled to judgment for the amount of his note.
Defendant's exception overruled: plaintiff's exception sustained.
All concurred.